27 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph M. PERSINGER, on behalf of themselves and all othershareholders of Persingers, Incorporated, a West Virginiacorporation;  Kenneth T. Williamson;  Carol PrestonWilliamson, Plaintiffs-Appellants,v.R. Frank CARMAZZI;  Sales One, Inc., a West Virginiacorporation;  Sales Two, Inc., a West Virginia corporation;John C. Morton;  W. Guy Wiles, Jr.;  William A. Tantlinger;Persingers, Incorporated, a West Virginia corporation;William F. Agee;  First Huntington National Bank, N.A.,Defendants-Appellees.Meredith T. PERSINGER;  M. Thomas Persinger, Executors ofthe Estate of Helen P. Reams, deceased;  MaryBoland Persinger;  John PowersPersinger;  Kathleens.Persinger,Plaintiffs-Appellants,v.R. Frank CARMAZZI;  Sales One, Incorporated, a West Virginiacorporation;  Sales Two, Incorporated, a West Virginiacorporation;  John C. Morton;  W. Guy Wiles, Jr.;  WilliamA. Tantlinger;  Persingers, Incorporated, a West Virginiacorporation;  William F. Agee;  First Huntington NationalBank, N.A., Defendants-Appellees.Margaret R. MCCARTNEY;  Elizabeth P. Chadek;  Mary FrancesPersinger, Plaintiffs-Appellants,v.R. Frank CARMAZZI;  Sales One, Incorporated, a West Virginiacorporation;  Sales Two, Incorporated, a West Virginiacorporation;  John C. Morton;  W. Guy Wiles, Jr.;  WilliamA. Tantlinger;  Persingers, Incorporated, a West Virginiacorporation;  William F. Agee;  First Huntington NationalBank, N.A., Defendants-Appellees.
Nos. 92-1832, 92-1833, 92-1834.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 2, 1993.Decided June 29, 1994.

Appeals from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden II, Chief District Judge.  (CA-87-462-2, CA-89-410-2, CA-89-411-2)
Argued:  Edmond Daniel Johnson, Morris, Nichols, Arsht & Tunnell, Wilmington, DE.  On brief:  David G. Thunhorst, Morris, Nichols, Arsht & Tunnell, Wilmington, DE;  John E. Lutz, J.W. Riccardi, Dodson, Riccardi & Lutz, Charleston, WV, for Appellants.


1
Argued:  Cheryl Lynne Connelly, Campbell, Woods, Bagley, Emerson, McNeer & Herndon, Huntington, WV. On brief:  E.M. Kowal, Jr., Campbell, Woods, Bagley, Emerson, McNeer & Herndon, Huntington, WV;  William C. Beatty, Daniel J. Konrad, Huddleston, Bolen, Beatty, Porter & Copen, Huntington, WV, for Appellees.


2
S.D.W.Va.


3
AFFIRMED.


4
Before RUSSELL, HALL and MURNAGHAN, C.J.

OPINION
PER CURIAM:

5
Certain shareholders of Persingers, Inc., a West Virginia corporation, brought suit against R. Frank Carmazzi and others to halt the buyout of minority shareholders and the merger of Persingers with a corporation controlled by Carmazzi.  The district court granted summary judgment for the defendants.  The plaintiffs appealed, and we certified questions of law to the West Virginia Supreme Court of Appeals.  The West Virginia court's answers,  see Persinger v. Carmazzi, 441 S.E.2d 646 (W.Va.1994), confirm the correctness of the district court's judgment, and, therefore, we affirm.

AFFIRMED